DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Election/Restrictions
Applicant’s election without traverse of Group 7 (Claims 68 and 69) and species (SEQ ID NO: 56317, SCID, CD34+, DNA endonuclease Cas9, and wild-type RAG1 gene) in the reply filed on February 8, 2021 is acknowledged. Along with the election of Group 7, applicant has elected the SEQ ID combination of SEQ ID NOs: 56371, 58636, 56316, 55498 and 58634. 
In addition to citing Dahlman, it is further specified that the election of an embodiment of a single specific nucleic acid sequences or specific combination from SEQ ID NOs: 1- 66,285, wherein applicant has elected SEQ ID combination of SEQ ID NOs: 56371, 58636, 56316, 55498 and 58634, is supported by the Markush grouping of SEQ ID NOs.
Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A)	all alternatives have a common property or activity; AND
	(B)(1)	a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2)	in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of compounds in the art to which the invention pertains.

The phrase “recognized class of compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
Although the nucleic acid sequences identified in SEQ ID NOs: 1- 66,285 share a common structural element of being different spacer sequences within a gRNA, the common structure is not a significant structural element because it represents only a small portion of the compound structures and does not constitute a structurally distinctive portion in view of Dahlman. Dahlman discloses a table of protospacer sequences and summarizes their use (Dahlman, para 99 and Fig 5). Thus, applicant’s election of 5 SEQ ID Nos (56371, 58636, 56316, 55498 and 58634) is acknowledged. 
Claims 1-3, 11, 14-15, 18-19, 28-29, 34-35, 43-44, 49-57, 61-62, 64-66 have been canceled. Claims 74-101 have been added. Claims 68-69 and 74-101 are pending and are the subject of the present Official action. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/11/2020 and 2/9/2021 were received.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 68-69 and 74-101 are rejected under 35 U.S.C. 103 as being unpatentable over Dahlman et al. WO 2015/089419, published 6/18/2015 (hereinafter Dahlman, cited in applicants IDS) in view of Xie et al. "sgRNAcas9: a software package for designing CRISPR sgRNA and evaluating potential off-target cleavage sites." PloS one 9.6 (2014): e100448 (hereinafter Xi).
Claim 68 describes one or more guide ribonucleic acids (gRNAs) comprising a spacer sequence selected from the group consisting of the nucleic acid sequences in SEQ ID NOs: 56371, 58636, 56316, 55498, 58634, 55475, 57806, 56320, 56312, 55436, 58279, 57775, 57790, 58292, 58620, 55757, 56367, 55462, 57791, 56342, 55815, 56314, 55796, 56343, 57782, 55648, 55663, 58615, 56345, 55778, 55460, and 55411. 
Claim 69 describes the one or more gRNAs of claim 68, wherein the one or more gRNAs are single-molecule guide RNAs (sgRNAs) and/or the one or more gRNAs are modified gRNAs.
 Claim 74 describes the one or more gRNAs of claim 68, wherein the one or more gRNAs comprise a spacer sequence selected from the group consisting of the nucleic acid sequences in SEQ ID NOs: 56371, 58636, 56316, 55498, 58634, 55475, 57806, 56320, 56312, 55436, 58279. 

Claim 76 describes the one or more gRNAs of claim 74, wherein the one or more gRNAs are sgRNAs and/or the one or more gRNAs are modified gRNAs. 
Claim 77 describes the one or more gRNAs of claim 75, wherein the one or more gRNAs are sgRNAs and/or the one or more gRNAs are modified gRNAs. 
Claim 78 describes the one or more gRNAs of claim 68, wherein the one or more gRNAs comprise one gRNA. 
Claim 79 describes the one or more gRNAs of claim 68, wherein the one or more gRNAs comprise two gRNAs. 
Claim 80 describes the one or more gRNAs of claim 68, wherein the one or more gRNAs has a cutting efficiency of at least 40%. 
Claim 81 describes the one or more gRNAs of claim 74, wherein the one or more gRNAs has a cutting efficiency of at least 50%.
Claim 82 describes the one or more gRNAs of claim 75, wherein the one or more gRNAs has a cutting efficiency of at least 60%. 
Claim 83 describes a composition comprising one or more gRNAs of claim 68. 
Claim 84 describes the composition of claim 83, wherein the one or more gRNAs comprise a spacer sequence selected from the group consisting of the nucleic acid sequences in SEQ ID NOs: 56371, 58636, 56316, 55498, 58634, 55475, 57806, 56320, 56312, 55436, 58279. 
Claim 85 describes the composition of claim 83, wherein the one or more gRNAs comprise a spacer sequence selected from the group consisting of the nucleic acid sequences in SEQ ID NOs: 56371, 58636, 56316, 55498, 58634, 55475. 

Claim 87 describes the composition of claim 83, wherein the one or more gRNAs comprise one gRNA. 
Claim 88 describes the composition of claim 83, wherein the one or more gRNAs comprise two gRNAs. 
Claim 89 describes the composition of claim 83 further comprising a pharmaceutically acceptable excipient. 
Claim 90 describes the composition of claim 84 further comprising a pharmaceutically acceptable excipient. 
Claim 91 describes the composition of claim 85 further comprising a pharmaceutically acceptable excipient. 
Claim 92 describes a system comprising: a) one or more S. pyogenes Cas9 (spCas9) endonucleases or one or more polynucleotides encoding one or more spCas9 endonucleases; and b) one or more gRNAs of claim 68. 
Claim 93 describes the system of claim 92, wherein the one or more gRNAs comprise a spacer sequence selected from the group consisting of the nucleic acid sequences in SEQ ID NOs: 56371, 58636, 56316, 55498, 58634, 55475, 57806, 56320, 56312, 55436, 58279. 
Claim 94 describes the system of claim 92, wherein the one or more gRNAs comprise a spacer sequence selected from the group consisting of the nucleic acid sequences in SEQ ID NOs: 56371, 58636, 56316, 55498, 58634, 55475. 
Claim 95 describes the system of claim 92, wherein the one or more gRNAs are single-molecule gRNAS (sgRNAs). 

Claim 97 describes the system of claim 92, wherein the one or more spCas9 endonucleases are pre- complexed with one or more gRNAs. 
Claim 98 describes the system of claim 92, wherein the one or more gRNAs comprise one gRNA. 
Claim 99 describes the system of claim 92, wherein the one or more gRNAs comprise two gRNAs. 
Claim 100 describes the system of claim 92 for editing a RAGI gene in a cell from a patient with severe combined immunodeficiency (SCID) or Omenn Syndrome. 
Claim 101 describes the system of claim 100, wherein the one or more gRNAs are sgRNAs and/or the one or more gRNAs are modified gRNAs.
Dahlman describes CRISPR-Cas9 genomic editing approaches for directing CRISPR complex formation in eukaryotic cells to ensure enhanced specificity for target recognition and improved cutting efficiency (Dahlman, abstract and pg 2). Dahlman describes using Cas9 enzymes from spCas (S. pyogenes) (Dahlman, pg 4). Dahlman describes engineering gRNAs, sgRNAs and spCas9 endonucleases which are pre complexed with gRNAs which specifically target genes of interest (Dahlman, para 86, 88, 338, 930). Dahlman describes using one or more gRNAs for targeting genes of interest. Dahlman states  “When multiple different guide sequences are used, a single expression construct may be used to target CRISPR activity to multiple different, corresponding target sequences within a cell” (Dahlman, pg 161). Dahlman provides a table of protospacer sequences and summarizes modification efficiency results for protospacer targets designed based on spCas CRISPR systems (Dahlman, Fig 5 and para 99). Thus, Dahlman demonstrates a detailed understanding of gRNA design for a gene target of interest. Furthermore, Dahlman discloses targeting the RAG1 and RAG2 genes using CRISPR (Dahlman, para 259 and ‘Inflammation Related Disease’ table on pg 193). Dahlman describes treatment procedures for SCID 
Xie describes a publically available software program and corresponding methodologies for the rational design of sgRNAs for CRISPR genomic editing systems (Xi, abstract). Xie outlines a workflow diagram in Fig 1 which describes identifying a target gene sequence, finding CRISPR target sites, evaluating off-target effects, expressing the sgRNA in a vector and extracting the desired length of nucleotide sequences flanking the on or off target cleavage sites (Xi, Fig 1). Xi also describes workflow and filter criteria for selecting candidate CRISPR target sites (protospacers) with high specificity using sgRNA cas9 (Xi, Fig 4). 
It would have been obvious to one of ordinary skill in the art to use the rational sgRNA design methodologies described by Xie to design gRNAs with spacer sequences corresponding to any of the elected SEQ ID NOs listed in claim 1 and apply it to the spCas9 endonuclease complex described by Dahlman to target the RAG1 for the treatment of SCID. It would have been a matter of applying known sgRNA design methodologies to experiment with various spacer sequences corresponding to RAG1 gene targets. Xi shows that there are predictable ways to experiment with many spacer sequences in order to minimize off target effects and improve cutting efficiencies (Xie, Fig 1). Xi outlines both computational and experimental approaches to predictably experiment and validate CRISPR target sites corresponding to known gene target sequences. One would have been motivated to do this since Dahlman expressly describes treatment procedures for SCID patients using CRISPR-Cas9 to target RAG1 and RAG2 genes (Dahlman, para 258, 259). Furthermore, since there are a finite number of possible gRNAs which could target the RAG1 gene, it would have been obvious to derive any one of the gRNAs identified in claim 1 following the rational sgRNA design methodologies described by Xie and apply it to the spCas9 endonuclease complex described by Dahlman. One would have a reasonable expectation of success given the well-established workflows for evaluating gRNAs and the relative interchangeability of different prima facie obvious to at the time the invention was made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633